Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-25-2003

USA v. Lee
Precedential or Non-Precedential: Precedential

Docket 01-4485




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Lee" (2003). 2003 Decisions. Paper 768.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/768


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed February 25, 2003

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-4485/4496

UNITED STATES OF AMERICA

v.

ALBERT M. LEE,

       Appellant

Appeal from the United States District Court
for the District of Delaware
(D.C. Criminal Action No. 00-cr-00024-1 &
No. 00-cr-00028-1)
District Judge: Honorable Gregory M. Sleet

Argued on October 17, 2002

Before: ROTH and GREENBERG, Circuit Judges
WARD,* District Judge

ORDER AMENDING SLIP OPINION

WARD, District Judge:

IT IS ORDERED that the published Opinion in the above
case, filed January 7, 2003, be amended as follows:

On page 1, line 18 should read:
_________________________________________________________________

* The Honorable Robert J. Ward, United States District Judge for the
Southern District of New York, sitting by designation.




       "Before: ROTH and GREENBERG, Circuit Judges
       WARD*, District Judge"

       By the Court,

       /s/ Robert J. Ward
       District Judge

Date: February 25, 2003

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit
2